
	

113 HR 1003 IH: To improve consideration by the Commodity Futures Trading Commission of the costs and benefits of its regulations and orders.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1003
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Conaway (for
			 himself, Mr. David Scott of Georgia,
			 Mr. Jordan,
			 Mr. McHenry, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To improve consideration by the Commodity Futures Trading
		  Commission of the costs and benefits of its regulations and
		  orders.
	
	
		1.Consideration by the
			 Commodity Futures Trading Commission of the costs and benefits of its
			 regulations and ordersSection
			 15(a) of the Commodity Exchange Act (7 U.S.C. 19(a)) is amended by striking
			 paragraphs (1) and (2) and inserting the following:
			
				(1)In
				generalBefore promulgating a
				regulation under this Act or issuing an order (except as provided in paragraph
				(3)), the Commission, through the Office of the Chief Economist, shall assess
				the costs and benefits, both qualitative and quantitative, of the intended
				regulation and propose or adopt a regulation only on a reasoned determination
				that the benefits of the intended regulation justify the costs of the intended
				regulation (recognizing that some benefits and costs are difficult to
				quantify). It must measure, and seek to improve, the actual results of
				regulatory requirements.
				(2)ConsiderationsIn
				making a reasoned determination of the costs and the benefits, the Commission
				shall evaluate—
					(A)considerations of protection of market
				participants and the public;
					(B)considerations of
				the efficiency, competitiveness, and financial integrity of futures and swaps
				markets;
					(C)considerations of
				the impact on market liquidity in the futures and swaps markets;
					(D)considerations of
				price discovery;
					(E)considerations of
				sound risk management practices;
					(F)available
				alternatives to direct regulation;
					(G)the degree and
				nature of the risks posed by various activities within the scope of its
				jurisdiction;
					(H)whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including small communities
				and governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations;
					(I)whether the
				regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations;
					(J)whether, in
				choosing among alternative regulatory approaches, those approaches maximize net
				benefits (including potential economic, environmental, and other benefits,
				distributive impacts, and equity); and
					(K)other public
				interest
				considerations.
					.
		
